Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 11-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach wherein the housing comprises first and second projections disposed on an upper surface thereof, and the upper spring comprises a first spring and a second spring, and wherein a portion of the second coil is wound at least one turn around the first projection and is connected to the first spring, and a remaining portion of the second coil is wound at least one turn around the second projection and is connected to the second spring when taken in combination with all the limitations of the independent claim.  Furthermore, the prior art does not teach wherein the upper spring comprises: a first upper spring electrically connected to one end of the first coil; a second upper spring electrically connected to the other end of the first coil; a third upper spring electrically connected to the one end of the second coil; and a fourth upper spring electrically connected to the other end of the second coil, and wherein the support member comprises: a first support member connecting to the first upper spring; a second support member connecting to the second upper spring; a third support member connecting to the third upper spring; and a fourth support member connecting to the fourth upper spring when taken in combination with all the limitations of the independent claim. Furthermore, the prior art does not teach a third connecting portion connecting the second coupling portion to the first coupling portion; and a fourth connecting portion connecting the third coupling portion to the first coupling portion, wherein the first coupling portion comprises a coupling region at which the support member is coupled to the first coupling portion and a first extension extending toward the outer portion from the coupling region, wherein the first coupling portion has a first length longer than a second length of the first coupling .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
November 22, 2021